
	
		IV
		House Calendar No. 83
		111th CONGRESS
		1st Session
		H. RES. 537
		[Report No.
		  111–189]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 11, 2009
			Mr. Rogers of
			 Michigan submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			June 26, 2009
			Reported adversely from the
			 Committee on the
			 Judiciary, referred to the House Calendar, and ordered to be
			 printed
		
		RESOLUTION
		Requesting that the President and directing
		  that the Attorney General transmit to the House of Representatives all
		  information in their possession relating to specific communications regarding
		  detainees and foreign persons suspected of terrorism.
	
	
		That the House of Representatives
			 requests the President, and directs the Attorney General, to transmit to the
			 House of Representatives, not later than 14 days after the date of the adoption
			 of this resolution, copies of any portions of all documents, records, and
			 communications in their possession referring or relating to the notification of
			 rights under Miranda v. Arizona, 384 U.S. 436 (1966), by the Department of
			 Justice, including all component agencies, to foreign persons, captured in
			 Afghanistan, who are suspected of terrorism and detainees in the custody of the
			 Armed Forces of the United States in Afghanistan.
		
	
		June 26, 2009
		Reported adversely from the
		  Committee on the
		  Judiciary, referred to the House Calendar, and ordered to be
		  printed
	
